Per Curiam.
This was an action of replevin, brought by the defendant in error, for five bales of cotton. The jury found in his favor for the sum of $106 80. The property had been permitted to remain in the hands of the defendants below, on their giving bond. The jury should have found for the plaintiff, and assessed the value of the cotton, and the judgment should have been in the alternative against the principal surety for the cotton if to be had; if not, then for the value thereof. This is the direction of the act which gives the action of replevin. Acts of 1842,124, sec. 5. The judgment is for so much money, the defendant cannot therefore deliver the property in satisfaction.
Judgment reversed, and cause remanded.